216 U.S. 418 (1910)
LOUISVILLE & NASHVILLE RAILROAD COMPANY
v.
GASTON.
CENTRAL OF GEORGIA RAILWAY COMPANY
v.
SAME.
Nos. 451, 466.
Supreme Court of United States.
Argued December 16, 17, 1909.
Submitted January 3, 1910.
Decided February 21, 1910.
ERROR TO THE SUPREME COURT OF THE STATE OF ALABAMA.
*419 Mr. Gregory L. Smith, with whom Mr. H.L. Stone was on the brief, for plaintiff in error in No. 451.
Mr. Alfred P. Thom, with whom Mr. Alexander Pope Humphrey and Mr. James Weatherly were on the brief, for Southern Railway Company, plaintiff in error in No. 450, argued simultaneously herewith.
Mr. Robert E. Steiner, Mr. Leon Weil, Mr. T.M. Cunningham, Jr., Mr. A.R. Lawton and Mr. Horace Stringfellow for plaintiff in error in No. 466, submitted.
Mr. Alexander Garber, Attorney General of the State of Alabama, and Mr. Samuel Weakley, with whom Mr. Henry C. Selheimer was on the brief, for defendant in error.
No. 466. Submitted January 3, 1910.
MR. JUSTICE DAY delivered the opinion of the court.
No. 451 was argued and submitted with Southern Railway Co. v. Greene, No. 450, just decided. Nos. 451 and 466 were argued at the same time in the Supreme Court of Alabama with the case of Southern Railway Co. v. Greene, No. 450, and were decided on the authority of that case. That court said (49 So. Rep. 412): "These cases [Nos. 450, 451 and 466] were argued, submitted and considered together, and the points raised by the pleadings in each case are, for convenience, treated of and embodied in one opinion," referring to the opinion in the Greene case.
These cases are embraced within the opinion in the Greene case in this court. For the reasons stated in that case both of these cases are reversed, and remanded to the Supreme Court of Alabama for further proceedings consistent with that opinion.
Mr. Justice Lurton was not on the bench when Nos. 450 and 451 were argued and submitted. No. 466 was submitted after he took his seat on the bench, and I am permitted to say, for the *420 reasons stated in the opinion in No. 450, Southern Railway Co. v. Greene, he concurs in the judgment in No. 466.
Reversed.
Dissenting: THE CHIEF JUSTICE, MR. JUSTICE McKENNA and MR. JUSTICE HOLMES.